Order, Supreme Court, New York County (Saralee Evans, J.), entered February 28, 2005, which, insofar as appealed from as limited by the briefs, granted the motion of the Consolidated Investing Company defendants for summary judgment dismissing plaintiffs causes of action based on Labor Law § 240 (1) and § 241 (6), dismissed the complaint, all counterclaims and third-party cross claims against them, and denied plaintiffs cross motion for summary judgment on such causes, affirmed, without costs.
The motion court properly found that Consolidated is not liable to plaintiff pursuant to the relevant sections of the Labor Law because the air conditioning installation was performed without its consent and in violation of the lease, which required prior written approval for any installations (Abbatiello v Lancaster Studio Assoc., 3 NY3d 46, 51 [2004]; Whelen v Warwick Val. Civic & Social Club, 47 NY2d 970, 971 [1979]; Ceballos v Kaufman, 249 AD2d 40 [1998]; Brown v Christopher St. Owners Corp., 211 AD2d 441, 442 [1995], affd on other grounds 87 NY2d 938 [1996]).
In addition to the foregoing reason, plaintiffs claim pursuant to Labor Law § 241 (6) was properly dismissed inasmuch as *333Industrial Code (12 NYCRR) § 23-6.1 (b), requiring hoisting equipment to be maintained in good repair and proper operating condition at all times, with sufficient inspections to insure such maintenance, is not sufficiently specific to support a statutory violation (see Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 503-504 [1993]; see also Ramos v Champion Combustion, Inc., 12 AD3d 227, 228 [2004]).
We have considered plaintiffs’ other arguments and find them without merit. Concur—Andrias, J.E, Nardelli and Williams, JJ.